DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2022 has been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hatem et al. (U.S. Pat. 10,879,055).

INDEPENDENT CLAIM 10:
Regarding claim 10, Hatem et al. teach a method of treating a substrate, comprising: providing the substrate on a substrate stage, wherein a main surface of the substrate defines a substrate plane; directing an ion beam comprising ion flux to the substrate along a trajectory defining a non-zero angle of incidence with respect to a perpendicular to the substrate plane; directing a radical beam comprising radical flux to the substrate along a trajectory
defining the non-zero angle of incidence with respect to the perpendicular to the substrate
plane; scanning the substrate along a first direction, the first direction lying with the
substrate plane, while the main surface of the substrate is oriented within the substrate
plane, wherein the radical flux is displaced along the first direction with respect to the ion
flux at the substrate plane.  (Column 3 lines 64-67; Column 4 lines 1-20; Column 3 lines 47-53; Fig. 1)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hatem et al. (10,879,055) in view of Coldren et al. (U.S. Pat. 4,874,459).
INDEPENDENT CLAIM 1:
	Regarding claim 1, Hatem et al. teach a system (Fig. 1), comprising: a substrate stage , configured to support a substrate, wherein a main surface of the substrate defines a substrate plane (Column 4 lines 19-20 - The deposition system 100 may include a substrate stage 106, configured to scan the substrate 120.); an ion source, the ion source directing an ion beam comprising ion flux to the substrate along a trajectory defining a non-zero angle of incidence with respect to a perpendicular to the substrate plane (Column 3 lines 64-67; Column 4 lines 1-18 - The deposition system 100 may further include an angled ion source 104, where the angled ion source 104 is disposed to direct angled ions 114 to the substrate surface of substrate 120. The angled ion source 104 may be disposed within process chamber 101, or outside process chamber 101. The angled ion source 104 may be coupled to a gas source 110, where the gas source 110 may represent at least one gas source, such as an inert gas source, oxygen source, nitrogen source, or other gas source. The angled ion source 104 may be configured to generate ions of suitable species, ion energy, and ion flux to sputter etch material from the substrate 120, when the substrate 120 is disposed to intercept the angled ions 114. In various embodiments, the angled ion source 104 may represent any suitable ion source, including a plasma beam source, where the angled ions 114 may form an ion beam having a suitable shape. For example, in some embodiments, the angled ions 114 may be configured as a ribbon beam having a long axis extending along the X-axis. The angled ion source 104 may be arranged to generate the angled ions 114 at trajectories defined by a non-zero angle of incidence (shown as .theta..sub.2) with respect a perpendicular 119 to a substrate plane (in this example, the X-Y plane).); and a radical source, the radical source oriented to direct a radical beam comprising radical flux to the substrate along a trajectory defining the non-zero angle of incidence with respect to a perpendicular to the substrate plane (Column 3 lines 47-53 - 
the deposition beam 112 generates a layer 121 on the substrate 120. Depending upon the nature of the layer 121, to be generated, the deposition beam 112 may include known vapor species, such as plasma species, radicals, ions, to generate a metal layer, a semiconductor layer, a nitride layer, an oxide layer, a carbon layer, and so forth.) wherein the substrate stage is further configured to scan the substrate along a first direction, the first direction lying with the substrate plane, while the main surface of the substrate is oriented within the substrate plane, wherein the radical flux is displaced along the first direction with respect to the ion flux at the substrate plane.  (Fig. 1; Column 4 lines 19-20 - The deposition system 100 may include a substrate stage 106, configured to scan the substrate 120)

    PNG
    media_image1.png
    571
    797
    media_image1.png
    Greyscale

	The difference between Hatem et al. and the present claims is the extraction assembly.
	Regarding the extraction assembly of claim 1, Coldren et al. teach utilizing an extraction assembly for an ion beam.  (Column 3 lines 33-37; Column 6 lines 29-68; Column 7 lines 1-41; Column 10 lines 62-68)

    PNG
    media_image2.png
    397
    531
    media_image2.png
    Greyscale

DEPENDENT CLAIM 2:
	Hatem et al. teach the ion source comprising a first plasma source, and the radical source comprising a second plasma source.
DEPENDENT CLAIM 4:
Regarding claim 4, Coldren et al. teach the ion source comprising an extraction assembly,
wherein the extraction assembly further comprises a plurality of extraction electrodes. (See Figs.
2-4; Column 6 lines 67-68; Column 7 lines 1-3)

DEPENDENT CLAIM 9:
	The difference not yet discussed is wherein the ion beam comprises a divergent ion beam
and the radical beam comprises a divergent radical beam, wherein an ion flux of the divergent
ion beam and a radical flux density of the divergent radical beam are uniform across the
substrate.
Regarding claim 9, Coldren et al. teach the radical beam to be divergent. 
(Coldren et al. Fig. 4)

    PNG
    media_image3.png
    209
    188
    media_image3.png
    Greyscale

INDEPENDENT CLAIM 16:
	Regarding claim 16, Hatem et al. teach a reactive angled ion beam etching system,
comprising: a substrate stage, arranged to support a substrate and to scan the substrate along a
first direction, the first direction lying within a substrate plane, defined by a main surface
of the substrate; a plasma chamber, the plasma chamber comprising an extraction assembly
disposed along a side of the plasma chamber, and facing the substrate stage, the
extraction assembly comprising a plurality of extraction electrodes, oriented to extract an
ion beam comprising ion flux and direct the ion beam along a non-zero angle of
incidence with respect to a perpendicular to the substrate plane; and a radical source, the radical source oriented to direct a radical beam comprising radical flux along a trajectory defining the non-zero angle of incidence with respect to the perpendicular to the substrate plane,
and wherein a given region of the substrate is exposed to the ion beam and the radical
beam in a sequential manner when the substrate is scanned along the first direction,
wherein the radical flux is displaced along the first direction with respect to the ion flux
at the substrate plane. (Column 3 lines 64-67; Column 4 lines 1-20; Column 3 lines 47-53; Fig. 1)
The difference between Hatem et al. and the present claims is the extraction assembly.
	Regarding the extraction assembly of claim 1, Coldren et al. teach utilizing an extraction assembly for an ion beam.  (Column 3 lines 33-37; Column 6 lines 29-68; Column 7 lines 1-41; Column 10 lines 62-68)

    PNG
    media_image2.png
    397
    531
    media_image2.png
    Greyscale

	The motivation for utilizing the features of Coldren et al. is that it allows for performing etching cost effectively.  (Column 4 line 16)
	Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to have modified Hatem et al. by utilizing the features of Coldren et al. because it allows for etching cost effectively.
Claim(s) 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hatem et al. in view of Coldren et al. as applied to claims 1, 2, 4, 9, 16 above, and further in view of Little et al. (U.S. Pat. 4,153,529).
DEPENDENT CLAIMS 3, 17:
The difference not yet discussed is further comprising a neutralizing source, disposed
between the ion source and the substrate stage, the neutralizing source arranged to direct
electrons to the ion beam.
Regarding claims 3, 17, Little et al. teach providing a neutralizer between an ion source and substrate stage which directs electrons to an ion beam. (Column 2 lines 33-35 - the average
charge density or space charge of the ion beam is also kept neutral.)
	The motivation for utilizing the features of Little et al. is that it allows for producing fine
grooves in the substrate. (Column 1 lines 56-58)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was made to have utilized the features of Little et al. because it allows for producing
fine grooves in the substrate.
Claim(s) 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hatem et al. in view of Coldren et al. as applied to claims 1, 2, 4, 16 above, and further in view of Berry, III et al. (U.S. PGPUB. 2016/00642332 A1).
DEPENDENT CLAIMS 5, 18:
The difference not yet discussed is wherein the plurality of extraction electrodes are staggered from one another along the first direction.
Berry et al., III et al. teach staggered extraction electrodes along a first direction. (See
Figs. 7A, 7B, 8)
	The motivation for utilizing the features of Berry, III et al. is that it allows for eliminating
rotating and tilting of the holder. (See abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was made to have utilized the features of Berry, III et al. because it allows for
eliminating rotating and tilting of the holder.
Claim(s) 6, 7, 8, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatem et al. in view of Coldren et al. as applied to claims 1, 2, 4, 16 above, and further in view of Druz et al. (U.S. PGPUB. 2009/0098306 A1).
DEPENDENT CLAIM 6:
The difference not yet discussed is wherein the plurality of extraction electrodes are elongated along a second direction, perpendicular to the first direction.
Regarding claim 6, Druz et al. teach electrodes elongated along a second direction perpendicular to the first direction. (See Fig. 20, 21)

    PNG
    media_image4.png
    479
    625
    media_image4.png
    Greyscale

DEPENDENT CLAIMS 7, 19:
The difference not yet discussed is the radical source comprises a nozzle, elongated along a second direction, perpendicular to the first direction.
Regarding claims 7, 19, Coldren et al. teach a radical source nozzle for produced energetic radicals. (See Coldren et al. discussed above) Druz et al. teach that an energetic particle source can comprise a nozzle elongated along a second direction, perpendicular to the first direction. (Paragraph 0049 - The source 50 of beam 42 is any ion beam source capable of generating energetic particles; Figs. 20, 21)

    PNG
    media_image5.png
    469
    612
    media_image5.png
    Greyscale

DEPENDENT CLAIMS 8, 20:	
The difference not yet discussed is wherein the nozzle comprises a plurality of partitions along the second direction.
Regarding claims 8, 20, Druz et al. as discussed above teach a source elongated in a second direction. The grid and optics would follow the elongated direction. (See Figs. 20, 21; Paragraph 0049 - Another example is a rectangular ion beam source 50 with flat or dished grid 10n optics to emit energetic particles)
The motivation for utilizing the features of Druz et al. is that it allows for uniformly
treating all areas of the substrate by scanning. (Paragraph 0081)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Druz et al. because it allows for uniformly treating all areas of the substrate by scanning.
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hatem et al. (U.S. Pat. 10,879,055) in view of Berry, III et al. (U.S. PGPUB. 2016/00642332 A1).
DEPENDENT CLAIM 11: 
The difference not yet discussed is wherein the plurality of extraction electrodes are staggered from one another along the first direction. 
Berry et al., III et al. teach staggered extraction electrodes along a first direction. (See Figs. 7A, 7B, 8)
The motivation for utilizing the features of Berry, III et al. is that it allows for eliminating
rotating and tilting of the holder. (See abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was made to have utilized the features of Berry, III et al. because it allows for
eliminating rotating and tilting of the holder.
Claim(s) 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hatem et al. in view of Berry, III et al. as applied to claim 11 above, and further in view of Druz et al. (U.S. PGPUB. 2009/0098306 A1).
DEPENDENT CLAIM 12: 
The difference not yet discussed is wherein the plurality of extraction electrodes are elongated along a second direction, perpendicular to the first direction. 
Regarding claim 12, Druz et al. teach electrodes elongated along a second direction perpendicular to the first direction. (See Fig. 20, 21)
DEPENDENT CLAIM 13:
The difference not yet discussed is the radical source comprises a nozzle, elongated along a  second direction, perpendicular to the first direction.
Regarding claim 13, Druz et al. teach that an energetic particle source can comprise a nozzle elongated along a second direction, perpendicular to the first direction. (Paragraph 0049 - The source 50 of beam 42 is any ion beam source capable of generating energetic particles; Figs. 20, 21)
DEPENDENT CLAIM 14:
The difference not yet discussed is wherein the nozzle comprises a plurality of partitions along the second direction.
Regarding claim 14, Druz et al. as discussed above teach a source elongated in a second direction. The grid and optics would follow the elongated direction. (See Figs. 20, 21; Paragraph 0049 - Another example is a rectangular ion beam source 50 with flat or dished grid 10n optics to emit energetic particles)
The motivation for utilizing the features of Druz et al. is that it allows for uniformly
treating all areas of the substrate by scanning. (Paragraph 0081)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Druz et al. because it allows for uniformly treating all areas of the substrate by scanning.
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hatem et al. (U.S. Pat. 10,879,055) in view of Berry, III et al. (U.S. PGPUB. 2016/00642332 A1).
DEPENDENT CLAIM 15:
	The difference not yet discussed is wherein the ion beam comprises a divergent ion beam
and the radical beam comprises a divergent radical beam, wherein an ion flux of the divergent
ion beam and a radical flux density of the divergent radical beam are uniform across the
substrate.
Regarding claim 15, Coldren et al. teach the radical beam to be divergent. 
(Coldren et al. Fig. 4)

    PNG
    media_image3.png
    209
    188
    media_image3.png
    Greyscale

	The motivation for utilizing the features of Coldren et al. is that it allows for performing etching cost effectively.  (Column 4 line 16)
	Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to have modified Hatem et al. by utilizing the features of Coldren et al. because it allows for etching cost effectively.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 10 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/093,139 in view of Hatem et al. (U.S. Pat. 10,879,055).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 teach the apparatus and method where a radical beam and ion beam are directed at the scanning substrate in a non-zero angle and Hatem et al. teach wherein the radical flux is displaced along the first direction with respect to the ion flux at the substrate plane.
This is a provisional nonstatutory double patenting rejection.
Claims 3 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/093,139 in view of Hatem et al. and further in view of Little et al. (U.S. Pat. 4,153,529).
DEPENDENT CLAIMS 3, 17:
The difference not yet discussed is further comprising a neutralizing source, disposed between the ion source and the substrate stage, the neutralizing source arranged to direct electrons to the ion beam.
Regarding claims 3, 17, Little et al. teach providing a neutralizer between an ion source and substrate stage which directs electrons to an ion beam. (Column 2 lines 33-35 - the average charge density or space charge of the ion beam is also kept neutral.)
The motivation for utilizing the features of Little et al. is that it allows for producing fine grooves in the substrate. (Column 1 lines 56-58)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Little et al. because it allows for producing fine grooves in the substrate.
This is a provisional nonstatutory double patenting rejection.

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/093,139 in view of Hatem et al.  and further in view of Coldren et al. (U.S. Pat. 4,874,459)
DEPENDENT CLAIM 4:
Regarding claim 4, Coldren et al. teach the ion source comprising an extraction assembly, wherein the extraction assembly further comprises a plurality of extraction electrodes. (See Figs. 2-4; Column 6 lines 67-68; Column 7 lines 1-3)
The motivation for utilizing the features of Coldren et al. is that it allows extracting the ions. (See Figs. 2-4; Column 6 lines 67-68; Column 7 lines 1-3)
Therefore, it would have been obvious to utilize the features of Coldren et al. because it allows for extracting ions.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/093,139 in view of Hatem et al. and further in view of Coldren et al. (U.S. Pat. 4,874,459) as applies to claim 4, and further in view of Berry, III et al. (U.S. PGPUB. 2016/00642332 A1).
DEPENDENT CLAIM 5:
The difference not yet discussed is wherein the plurality of extraction electrodes are staggered from one another along the first direction.
Berry et al., III et al. teach staggered extraction electrodes along a first direction. (See Figs. 7A, 7B, 8)
The motivation for utilizing the features of Berry, III et al. is that it allows for eliminating rotating and tilting of the holder. (See abstract)

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Berry, III et al. because it allows for eliminating rotating and tilting of the holder.
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/093,139 in view of Hatem et al. and further in view of Coldren et al. (U.S. Pat. 4,874,459) as applies to claim 4, and further in view of Druz et al. (U.S. PGPUB. 2009/0098306 A1).
DEPENDENT CLAIM 6:
The difference not yet discussed is wherein the plurality of extraction electrodes are elongated along a second direction, perpendicular to the first direction.
Regarding claim 6, Druz et al. teach electrodes elongated along a second direction perpendicular to the first direction. (See Fig. 20, 21)
The motivation for utilizing the features of Druz et al. is that it allows for uniformly treating all areas of the substrate by scanning. (Paragraph 0081)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Druz et al. because it allows for uniformly treating all areas of the substrate by scanning.
Claims 7 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/093,139 in view of Hatem et al. and further in view of Druz et al. (U.S. PGPUB. 2009/0098306 A1).



DEPENDENT CLAIM 7:
The difference not yet discussed is the radical source comprises a nozzle, elongated along a second direction, perpendicular to the first direction.
Regarding claims 7, Druz et al. teach that an energetic particle source can comprise a nozzle elongated along a second direction, perpendicular to the first direction. (Paragraph 0049 - The source 50 of beam 42 is any ion beam source capable of generating energetic particles; Figs. 20, 21)
DEPENDENT CLAIM 8:
The difference not yet discussed is wherein the nozzle comprises a plurality of partitions along the second direction.
Regarding claims 8, Druz et al. as discussed above teach a source elongated in a second direction. The grid and optics would follow the elongated direction. (See Figs. 20, 21; Paragraph 0049 - Another example is a rectangular ion beam source 50 with flat or dished grid 10n optics to emit energetic particles)
The motivation for utilizing the features of Druz et al. is that it allows for uniformly treating all areas of the substrate by scanning. (Paragraph 0081)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Druz et al. because it allows for uniformly treating all areas of the substrate by scanning.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/093,139 in view of Hatem et al. and further in view of Coldren et al. (U.S. Pat. 4,874,459) and Little et al. (U.S. Pat. 4,153,529). 

DEPENDENT CLAIM 9:
The difference not yet discussed is wherein the ion beam comprises a divergent ion beam and the radical beam comprises a divergent radical beam, wherein an ion flux of the divergent ion beam and a radical flux density of the divergent radical beam are uniform across the substrate.
Regarding claims 9, Coldren et al. teach the radical beam to be divergent. Little et al. suggest the ion beam to be divergent. (See Little et al. Fig. 1; Coldren et al. Fig. 4)
The motivation for utilizing the features of Coldren et al. is that it allows extracting the ions. (See Figs. 2-4; Column 6 lines 67-68; Column 7 lines 1-3)
The motivation for utilizing the features of Little et al. is that it allows for producing fine grooves in the substrate. (Column 1 lines 56-58)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Coldren et al. and Little et al. because it allows for extracting ions and producing fine grooves in the substrate.
Claims 11 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/093,139 in view of Hatem et al. and further in view of Berry, III et al. (U.S. PGPUB. 2016/00642332 A1).
The difference not yet discussed is wherein the plurality of extraction electrodes are staggered from one another along the first direction.
Berry et al., III et al. teach staggered extraction electrodes along a first direction. (See Figs. 7A, 7B, 8)

The motivation for utilizing the features of Berry, III et al. is that it allows for eliminating rotating and tilting of the holder. (See abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Berry, III et al. because it allows for eliminating rotating and tilting of the holder.
Claims 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/093,139 in view of Hatem et al. and further in view of Berry, III et al. (U.S. PGPUB. 2016/00642332 A1) as applies to claim 11 above, and further in view of Druz et al. (U.S. PGPUB. 2009/0098306 A1).
DEPENDENT CLAIM 12:
The difference not yet discussed is wherein the plurality of extraction electrodes are elongated along a second direction, perpendicular to the first direction.
Regarding claim 12, Druz et al. teach electrodes elongated along a second direction perpendicular to the first direction. (See Fig. 20, 21)
DEPENDENT CLAIM 13:
The difference not yet discussed is the radical source comprises a nozzle, elongated along a second direction, perpendicular to the first direction.
Regarding claims 13, Druz et al. teach that an energetic particle source can comprise a nozzle elongated along a second direction, perpendicular to the first direction. (Paragraph 0049 - The source 50 of beam 42 is any ion beam source capable of generating energetic particles; Figs. 20, 21)


DEPENDENT CLAIM 14:
The difference not yet discussed is wherein the nozzle comprises a plurality of partitions along the second direction.
Regarding claim 14, Druz et al. as discussed above teach a source elongated in a second direction. The grid and optics would follow the elongated direction. (See Figs. 20, 21; Paragraph 0049 - Another example is a rectangular ion beam source 50 with flat or dished grid 10n optics to emit energetic particles)
The motivation for utilizing the features of Druz et al. is that it allows for uniformly treating all areas of the substrate by scanning. (Paragraph 0081)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Druz et al. because it allows for uniformly treating all areas of the substrate by scanning.
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/093,139 in view of Hatem et al. and further in view of Coldren et al. (U.S. Pat. 4,874,459) and Little et al. (U.S. Pat. 4,153,529).
DEPENDENT CLAIM 15:
The difference not yet discussed is wherein the ion beam comprises a divergent ion beam and the radical beam comprises a divergent radical beam, wherein an ion flux of the divergent ion beam and a radical flux density of the divergent radical beam are uniform across the substrate.

Regarding claim 15, Coldren et al. teach the radical beam to be divergent. Little et al. suggest the ion beam to be divergent. (See Little et al. Fig. 1; Coldren et al. Fig. 4)
The motivation for utilizing the features of Coldren et al. is that it allows extracting the ions. (See Figs. 2-4; Column 6 lines 67-68; Column 7 lines 1-3)
The motivation for utilizing the features of Little et al. is that it allows for producing fine grooves in the substrate. (Column 1 lines 56-58)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Coldren et al. and Little et al. because it allows for extracting ions and producing fine grooves in the substrate.
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/093,139 in view of Hatem et al. and further in view of Druz et al. (U.S. PGPUB. 2009/0098306 A1).
DEPENDENT CLAIM 19:
The difference not yet discussed is the radical source comprises a nozzle, elongated along a second direction, perpendicular to the first direction.
Regarding claims 19, Druz et al. teach that an energetic particle source can comprise a nozzle elongated along a second direction, perpendicular to the first direction. (Paragraph 0049 - The source 50 of beam 42 is any ion beam source capable of generating energetic particles; Figs. 20, 21)
The motivation for utilizing the features of Druz et al. is that it allows for uniformly treating all areas of the substrate by scanning. (Paragraph 0081)

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Druz et al. because it allows for uniformly treating all areas of the substrate by scanning.
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/093,139 in view of Hatem et al. and further in view of Druz et al. (U.S. PGPUB. 2009/0098306 A1) as applies to claim 19 above, and further in view of Coldren et al. (U.S. Pat. 4,874,459) and Little et al. (U.S. Pat. 4,153,529). 
DEPENDENT CLAIM 20:
The difference not yet discussed is wherein the ion beam comprises a divergent ion beam and the radical beam comprises a divergent radical beam, wherein an ion flux of the divergent ion beam and a radical flux density of the divergent radical beam are uniform across the substrate.
Regarding claim 20, Coldren et al. teach the radical beam to be divergent. Little et al. suggest the ion beam to be divergent. (See Little et al. Fig. 1; Coldren et al. Fig. 4)
The motivation for utilizing the features of Coldren et al. is that it allows extracting the ions. (See Figs. 2-4; Column 6 lines 67-68; Column 7 lines 1-3)
The motivation for utilizing the features of Little et al. is that it allows for producing fine grooves in the substrate. (Column 1 lines 56-58)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Coldren et al. and Little et al. because it allows for extracting ions and producing fine grooves in the substrate.
Response to Arguments
Applicant's arguments filed September 21, 2022 have been fully considered but they are not persuasive.
In response to the argument that the prior art does not teach wherein the radical flux is displaced along the first direction with respect to the ion flux at the substrate plane, it is argued that the newly cited reference to Hatem et al. suggest this feature.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
September 28, 2022